                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-11373-RGS

                              LEE P. UNITT

                                     v.

                         DANIEL BENNETT, et al.


                      MEMORANDUM AND ORDER

                              August 5, 2019

STEARNS, D.J.

     Now before the court are the Motion to Dismiss (#38) of Marylou

Sudders and Monica Bharel and the Motion to Dismiss (#50) of Carol

Gladstone. For the reasons stated below, the court will GRANT the motions.

                             BACKGROUND

     Plaintiff Lee Unitt complains of the conditions of confinement while

she was incarcerated at MCI Framingham. She claims, inter alia, that she

was exposed to dangerous airborne particulates, housed in cells without

sufficient circulation or cooling, and subject to overcrowded conditions.

According to Unitt, these conditions aggravated her already serious medical

condition and caused her health to deteriorate.
      Unitt brings claims for injunctive relief under the Toxic Substances

Control Act, 15 U.S.C. § 2601 et seq. and the Clean Air Act, 42 U.S.C. § 7401

et seq. She also brings claims under 42 U.S.C. § 1983 (“§ 1983”) seeking

injunctive and monetary relief. She sues Sudders and Bharel in their official

and individual capacities and Gladstone in her official capacity.

                                 DISCUSSION

                        I. Claims for Injunctive Relief

      Since commencing this action, Unitt has been released from

incarceration. In her opposition (#54), Unitt argues that her release did not

moot her request for injunctive relief because, if she violates the terms of her

20-year period of probation, she would return to MCI Framingham where

the dangerous conditions would continue to persist. See id. at 7. However,

the mere possibility that Unitt will be re-incarcerated for a probation

violation sometime in the next 20 years is too speculative to confer standing

on her to seek injunctive relief, whether her claim arises under the Toxic

Substances Control Act, the Clean Air Act, or § 1983. See Horne v. Flores,

557 U.S. 433, 445 (2009) (“To establish standing, a plaintiff must present an

injury that is concrete, particularized, and actual or imminent . . . .”).




                                        2
        II. § 1983 Claims for Damages Against Bharel and Sudders

      In the absence of standing to pursue injunctive relief, Unitt’s only

remaining claims are those for damages under § 1983. Unitt is not pursuing

such a claim against Gladstone.

      With regard to the § 1983 claims against Bharel and Sudders, the court

concludes that Unitt has failed to state a claim upon which relief may be

granted because she has not alleged facts from which the court may

reasonably infer that these two defendants were personally involved in the

deprivation of Unitt’s rights.1

      In the context of a § 1983 claim, “only those individuals who

participated in the conduct that deprived the plaintiff of his rights can be held

liable.” Cepero-Rivera v. Fagundo, 414 F.3d 124, 129 (1st Cir. 2005). The

allegations against Bharel, who is the Commissioner of the Massachusetts

Department of Public Health (“DPH”), do not demonstrate that she was




1 For purposes of this Memorandum and Order, the court assumes without
deciding that Unitt has sufficiently pled conditions of confinement which fall
short of the Eighth Amendment requirement “that inmates be furnished with
the basic human needs, one of which is ‘reasonable safety.’” Helling v.
McKinney, 509 U.S. 25, 33 (1993) (quoting DeShaney v. Winnebago Cty.
Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989)); see also id. at 35 (affirming
that prisoner “states a cause of action under the Eighth Amendment by
alleging that [defendants] have, with deliberate indifference exposed him to
levels of [second-hand smoke] that pose an unreasonable risk of serious
damage to his future health”).
                                       3
personally involved in the Eighth Amendment violations of which Unitt

complains.

      The DPH is required to make rules and regulations for prisons

“regarding . . . the ventilation of the building . . . and the general health and

safety of the detainee.”     M.G.L. ch. 111, § 21.     Under the DPH’s own

regulations, a representative of the DPH must inspect each correctional

facility at least two times a year and make a written report. See 105 C.M.R.

chs. 451.401, 451.402. Where correction is necessary, the DPH reviews the

facility’s plan for remediation and can advise the superintendent on the

methods that should be employed to correct the deficiencies. See 105 C.M.R.

chs. 451.404-451.406. In extreme circumstances where the Department of

Correction fails to correct a deficiency that poses a serious threat to health

and safety, the Commissioner of the DPH may ask the governor to declare a

public health emergency.       See 105 C.M.R. ch. 451.410.         Further, the

Commissioner of the DPH may order that a non-complying correctional

facility be closed until a deficiency is corrected. See M.G.L. ch. 111, § 21.

      Notwithstanding this authority of DPH, the onus of complying with

DPH regulations for correctional facilities is on the Massachusetts

Department of Correction (or other authority operating the prison or jail).

DPH is required to provide a copy of its regulations to the “proper authority”


                                        4
and “[s]aid official shall enforce said rules.” M.G.L. ch. 111, § 21; see also 105

C.M.R. ch. 451.011 (stating that, under M.G.L. ch. 111, § 21 “[o]fficials

responsible for maintaining correctional facilities are responsible . . . for

enforcing” the DPH regulations for correctional facilities).

      The Commissioner of the DPH cannot be deemed to have been

personally involved in creating or maintaining inhumane conditions of

confinement in a prison simply by being notified of the same and allegedly

failing to use her powers to address them. The scope of DPH regulations

extends far beyond those for the health and sanitation standards for

correctional facilities. It has also promulgated regulations concerning a

myriad of other issues, including the control of radiation, thyroid blocking

agents, mammography facilities, hospitals, blood transfusion, hospice

programs, birth centers, dialysis units, long-term care facilities, temporary

nursing service agencies, substance abuse program, physical examinations

of school children, head injuries in extracurricular athletic activities,

immunization, nutrition standards for school meals, epidemiology records,

rabies treatment, tuberculosis treatment, beaches, residential facilities,

recreational camps, lead poisoning, medical waste, food manufacturing, and

skating rinks.     See generally 105 C.M.R. chs. 100-900.             While the

Commissioner of DPH may enforce these regulations, given the breadth of


                                        5
the matters she oversees, any alleged failure to identify a regulatory violation

or ensure correction of the same is not tantamount to personal involvement

for purposes of liability under § 1983. Cf. Feliciano-Hernandez v. Pereira-

Castillo, 663 F.3d 527, 536 (1st Cir. 2011) “[N]ot every official who is aware

of a problem exhibits deliberate indifference by failing to resolve it.” (internal

quotation marks omitted)). For the same reason, Sudders, who, as Secretary

of the Massachusetts Executive Office of Health and Human Services

oversees the DPH and other agencies, is not “personally involved” in any

unconstitutional conditions of confinement at MCI Framingham.

                                CONCLUSION

      In accordance with the foregoing, the court hereby orders that the

Motion to Dismiss (#38) of Sudders and Bharel and the Motion to Dismiss

(#50) of Gladstone are GRANTED. The Clerk may terminate these three

defendants as parties to this action.



                               SO ORDERED.


                                        /s/ Richard G. Stearns
                                        __________________________
                                        UNITED STATES DISTRICT JUDGE




                                        6
